Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 27-32, 39, 57-59, 94, 115 and 119-124 remain rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (USPGPUB20180051295, filed 08/17/2017) in view of Simmons et al (USPGPUB20180105824, filed 03/22/2016).
The claims are drawn to methods of generating a dominant negative allele of a gene in a plant cell comprising inverting a portion of the gene or deleting a portion of the gene using a targeted editing technique, generating an antisense RNA transcript capable of triggering suppression of an unmodified allele of the gene wherein the plant cell is selected from a group of species including corn, wherein the targeted technique includes using a site-specific nuclease such as an RNA-guided nuclease such as Cas9 wherein the antisense RNA is either partial or complete wherein the gene is a Y1 gene, brachytic2 gene, GA20-oxidase gene or a GA3-oxidase gene and a modified plant cell therefrom.
Allen et al teach altering the expression of both GA3-oxidase and GA-20-oxidase genes in maize to reduce plant height and increase lodging resistance by suppressing the genes using antisense transcripts for partial or complete transcripts (See paragraphs 10-12 under Description, as well as claims 111-115) as well as using Crispr/CAS9 or CPf1 (see Embodiment 169 as well as Example 17).
Allen et al does not explicitly teach using their invention by generating dominant negative alleles by targeting a partial inversion or deletion as instantly claimed.
Simmons et al describe modulating the DREB gene in maize and expressly teach that the modulation includes generating dominant negative alleles using the Crispr/Cas technique (see claims 1-12, 12th paragraph under summary and 5th paragraph under gene disruption techniques, for example).
Given the state of the art and the disclosures by Allen et al and Simmons et al, it would have been obvious for one of ordinary skill in the art to generate reduced plant height maize plants by altering the GA3-oxidase or GA20-oxidase gene as taught by Allen et al, using Crispr/CAS as taught by Allen et al wherein generating dominant negative alleles would have been recognized as a design choice available to one of ordinary skill in the art.  Simmons et al demonstrates that this approach was known for use in maize gene alteration at the time of invention and therefore would have been a viable design choice.  One of ordinary skill in the art would have been motivated to generate such plants to improve yield as taught and suggested by Allen et al.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
Applicant’s urge that neither Simmons nor Allen teaches the method of either Claims 1 or 2, or a way to generate the modified plant cell of Claim 94.  Applicant’s further urge that while Simmons and Allen teach delivering a dominant negative allele to modify the endogenous gene that the instantly claimed invention is drawn to generating a dominant negative allele out of the endogenous gene without introductions of foreign DNA into the locus (see pages 4-5 of Arguments filed on 07/22/2022).
This is not persuasive firstly because although the claims require modification of an endogenous gene at the endogenous locus, none of the claims exclude the introduction of foreign DNA into the locus as instantly urged.  Furthermore, the product of claim 94 would be indistinguishable from a modified plant cell containing an inversion of the endogenous gene that is introduced exogenously to the endogenous loci via CRISPR-Cas, which would be obvious over the claim in question.  It is noted that instantly claimed method steps contain the language “comprising” which is open language that does not exclude additional steps.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663